308 So. 2d 49 (1975)
Frank FERNANDEZ, Appellant,
v.
UNITED STATES FIDELITY & GUARANTEE COMPANY, a Foreign Corporation Authorized to Do Business in the State of Florida, Appellee.
No. 74-754.
District Court of Appeal of Florida, Third District.
February 11, 1975.
Levenstein, Burke & Associates and E.W. Frank, Miami, for appellant.
Wicker, Smith, Pyskza, Blomqvist & Davant and Richard A. Sherman, Miami, for appellee.
Before PEARSON and HENDRY, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of an adverse summary judgment determining that the accidental injury which he sustained was not covered by the terms of a homeowner's insurance policy issued by the appellee.
Appellant contends he is afforded coverage under the policy because he tripped and fell on a cinder block in front of the insured's residence.
However, from our examination of the record on appeal we are persuaded that the trial court was correct in concluding that the accident occurred in front of the insured's place of business, which was next to her residence, and was not covered under the policy.
This court may not construe an insurance policy in such a manner as to rewrite the agreement entered into between the parties. Our construction of the policy *50 must be reasonable, practical and sensible. See, General Acc. F. & L. Assur. Corp. v. Liberty Mut. Ins. Co., Fla.App. 1972, 260 So. 2d 249.
Accordingly, the judgment appealed is affirmed.
Affirmed.